DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112 has been removed in response to applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 53-54, 57 and 59-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang (US 2010/0134296 A1) in view of Faiola et al. (US 2003/0197122 A1).
Regarding claim 53, Hwang discloses a system for verifying the cleanliness of a user's hand, the system (e.g. [0069-0083]) comprising: 
a sensor (e.g. Fig. 3: 16, 18) configured to detect a marker (e.g. [0072]) positioned on the user's hand, wherein the marker presents one of a spectral signature and a periodic pattern (e.g. [0054-0068]); and 
a processor (e.g. Fig. 9: 18m) in electrical communication with the sensor (e.g. Fig. 9: 18d, 18e), wherein the processor is configured for comparing one of the detected spectral signature and the detected periodic pattern to an expected result to thereby detect whether the detected spectral signature or periodic pattern sufficiently corresponds to the expected result (e.g. [0054-0068, 0091-0097]).  
Hwang fails to disclose, but Faiola teaches the marker presents the periodic pattern (e.g. Fig. 2) located on a surface of a glove worn on the user's hand (e.g. [0011]: inside surface of a glove).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Hwang with the teachings of Faiola to presents marker on a glove so as to determine hand cleanliness of a person since gloves are commonly used in workplace that requires proper hygiene and health codes.
Regarding claim 54, Hwang discloses the marker is a material deposited on the hand via a dispensing of volatile hand-sanitizing agent, and wherein the sensor is configured to detect the marker without detecting vapor of the volatile hand sanitizing agent (e.g. [0054-0068, 0091-0097]).  
Regarding claim 57, Hwang discloses the sensor detects the spectral signature from one of the visible light, ultraviolet light, and infrared energy bands of the electromagnetic spectrum (e.g. [0054-0068, 0091-0097]).  
Regarding claim 59, Hwang discloses the sensor is wall-mounted (e.g. Fig. 3: 18).  
Regarding claim 60, Hwang discloses an indicator which is selectively activated by the CPU to indicate, using light or sound, whether the marker was detected (e.g. [0096] & Fig. 9: 18a, 18c).  
Regarding claim 61, Hwang discloses a method for verifying the cleanliness of a user's hand (e.g. [0069-0083]), the method comprising: 
providing a marker on the user's hand (e.g. [0072]); 
using a sensor (e.g. Fig. 3: 16, 18) to detect one of a spectral signature of the user's hand with the marker in position on the hand and a pattern of the marker (e.g. [0054-0068]); 
comparing the corresponding detected spectral signature or pattern to an expected result to determine the presence of an expected result (e.g. [0054-0068, 0091-0097]); and 
visibly or audibly indicating whether the expected result is present (e.g. [0096] & Fig. 9: 18a, 18c).  
Hwang fails to disclose, but Faiola teaches the marker on a glove worn on the user’s hand (e.g. Fig. 2), and the marker in position on the glove worn on the user’s 
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Hwang with the teachings of Faiola to presents marker on a glove so as to determine hand cleanliness of a person since gloves are commonly used in workplace that requires proper hygiene and health codes.
Regarding claim 62, Faiola teaches providing the marker includes providing an inventory of gloves each bearing a substantially unique variant of the marking (e.g. Fig. 2 & [0011]).   
Regarding claim 63, Hwang discloses recording, via a server in communication with the sensor, whether the expected result is present or not present (e.g. [0046, 0122-0125] & Fig. 13d).
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang (US 2010/0134296 A1) in view of Faiola et al. (US 2003/0197122 A1) as applied to claim 54 above, and further in view of Johnson (US 6,970,574 B1).
Regarding claim 56, Hwang discloses an indicator (e.g. Fig. 3: 18 & Fig. 9: 18a-c) and a server (e.g. Fig. 13d: 34a-b), wherein the server selectively activates the indicator in one manner when the detected periodic pattern does not match one of the previously-recorded patterns, and selectively activates the indicator in another manner when the detected periodic pattern matches one of the previously-recorded patterns (e.g. [0096]).
Hwang and Faiola in combination fail to disclose, but Johnson teaches a database of previously-recorded patterns for the user (e.g. Abstract & col 2 lines 16-43).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Hwang and Faiola with the teachings of Johnson to use previously-recorded patterns to determine hand cleanliness so as to effectively monitor whether hand washing and disinfectant application procedures are being practiced.
Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang (US 2010/0134296 A1) in view of Faiola et al. (US 2003/0197122 A1) as applied to claim 53 above, and further in view of Bolling (US 2007/0015552 A1).
Regarding claim 58, Hwang fails to disclose, but Bolling teaches the sensor and the processor are mounted with respect to a badge worn by the user (e.g. Fig. 1 & [0032, 0042]).
Thus, it would have been obvious to one a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Hwang with the teachings of Bolling to include sensor and processing element in a badge worn by the user so as to conveniently provide the disinfection determining function to the user (e.g. Bolling: [0033-0034]). 

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to amended claims 53 and 61, the examiner disagrees with the argument.  As contrary to applicant’s argument with regard Faiola fails to disclose the claimed invention that “a sensor detects a marker that is located on a surface of a glove”, the limitations recited in the claims clearly state “a sensor configured to detect a marker positioned on the user’s hand” and “a sensor to detect one of a spectral signature of the user’s hand with the marker…” (i.e. a sensor for detecting marker and/or spectral signature of the user’s hand, not marker and/or spectral signature on the glove).  Thus, applicant’s argument is not persuasive.
In addition, claims 54, 57, 59-60 and 62-63 depend directly or indirectly on claims 53 and 61 are unpatentable at least in view of foregoing reasons and rejections set forth in the Office action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688